     Case 2:19-cv-01439-KJM-KJN Document 72 Filed 02/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10   JOSEPH LAKE                                       Case No.: 2:19-cv-01439-KJM-KJN
11
                     Plaintiff,
12                                                     DEFENDANTS CITY OF VALLEJO
            vs.                                        (erroneously sued herein as VALLEJO
13                                                     POLICE DEPARTMENT)
14   CITY OF VALLEJO, VALLEJO POLICE                   EX PARTE APPLICATION FOR
     DEPARTMENT, GREG NYHOFF, an                       EXTENSION OF TIME TO RESPOND
15   individual, STEVE DARDEN, an individual,          TO SECOND AMENDED COMPLAINT;
     ANTHONY ROMERO-CANO, an
16
     individual, TRAVIS ASPEGREN, an                   ORDER
17   individual, THEODORE “TED” J.
     POSTOLAKI, an individual, GREGG
18   ROUSE, an individual, TIMOTHY
     NICHOLS, an individual, LEE HORTON,
19
     an individual, SANJAY RANU-AKHA, an
20   individual, ANDREW BIDOU, an
     individual, and DOES 1-15
21
                     Defendants.
22

23
            Defendants CITY OF VALLEJO (erroneously sued herein as VALLEJO POLICE
24
     DEPARTMENT) submitted an Ex Parte Application for an Order Extending Time pursuant to
25
     Local Rule 144(c) and Federal Rule of Civil Procedure (“ Fed. R. Civ. P.” ) 6(b)(1)(A) for these
26
     defendants in which to serve an answer, motion or other response to the Second Amended
27
     Complaint (ECF No. 69) until March 4, 2021.
28
     Case 2:19-cv-01439-KJM-KJN Document 72 Filed 02/09/21 Page 2 of 2


 1          Through this Ex Parte Application, defendants note they were parties in the original
 2   complaint, but the Second Amended Complaint added numerous individual defendants that have
 3   not yet been served. While counsel for defendants conditionally agreed to accept service as to
 4   some but not all defendants, service has not yet been affected nor a date agreed upon, and thus
 5   not all defendants have been served. The undersigned counsel emailed counsel for plaintiff
 6   several times suggesting to wait on a response to avoid multiple filing, but without response,
 7   necessitating this ex parte application. To avoid multiple filings, to allow additional time for
 8   service of summons on the individual defendant that counsel was not able to accept service,
 9   Defendants submit good cause exists for this extension of time.
10   Dated: February 8, 2021                     Respectfully submitted,
11
                                                 PORTER SCOTT
12                                               A PROFESSIONAL CORPORATION

13
                                                 By /s/ John R. Whitefleet
14
                                                     John R. Whitefleet
15                                                   Attorney for Defendants

16
                                                 ORDER
17

18          Good cause appearing, the court hereby grants an extension of time for defendants City
19   of Vallejo and Vallejo Police Department to respond to the Second Amended Complaint to
20   March 4, 2021.
21          This order resolves ECF No. 71.
22          IT IS SO ORDERED.
23   DATED: February 8, 2021.
24

25

26

27

28
